Citation Nr: 0935759	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
erectile dysfunction.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected recurrent urethritis, prior to October 3, 
2005.

3. Entitlement to an evaluation in excess of 20 percent for 
service-connected recurrent urethritis, from October 3, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from July 1953 to June 1957.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
erectile dysfunction and assigned a noncompensable 
evaluation, effective January 27, 2004.  In the same 
decision, the RO also increased the evaluation for the 
Veteran's service-connected recurrent urethritis from 
noncompensable to 10 percent disabling, effective January 3, 
2001.   In a subsequent June 2006 rating decision, the RO 
increased the evaluation for the Veteran's recurrent 
urethritis from 10 percent disabling to 20 percent disabling, 
effective October 3, 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 20 
percent for recurrent urethritis, from October 3, 2005, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period from January 3, 2001 through October 2, 
2005, the competent clinical evidence of record demonstrates 
that the Veteran's recurrent urethritis has been manifested 
by urinary frequency every two to three hours during the day 
and frequent nighttime voiding.

2.  The competent clinical evidence of record demonstrates 
that the Veteran's erectile dysfunction is manifested by loss 
of power, without penile deformity.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
higher, for recurrent urethritis, for the period from January 
3, 2001 through October 2, 2005, have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 
7512 (2008).

2.  The criteria for a compensable initial evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 
7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the claim for an increased initial evaluation 
for erectile dysfunction, because the March 2004 rating 
decision granted service connection for the disability, such 
claim is now substantiated.  As such, his filing of a notice 
of disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the Veteran's appeal as to the initial 
rating assignments here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here because the June 2006 
Statement of the Case set forth the relevant diagnostic codes 
(DC) for the disability at issue, and included a description 
of the rating formulas under those diagnostic codes.  Thus, 
the appellant has been informed of what was needed to achieve 
a higher schedular rating.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher evaluation for his service-connected 
erectile dysfunction.

With respect to the claim for an increased evaluation for 
urethritis, VA issued VCAA notice letters in January 2004 and 
August 2006 from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence and notified that a disability 
rating and effective date will be assigned in event of award 
of any benefit sought per Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appeal was readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The actions 
taken by VA have essentially cured the error in the timing of 
notice.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA outpatient 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

The record reflects that the Veteran was afforded VA 
examinations in January 2004 and March 2007.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained were more 
than adequate because the examiners elicited substantial 
information regarding the Veteran's medical history and 
symptoms and completed an objective examination of him which 
provided information relevant to the Diagnostic Codes rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2008); Esteban v. Brown, 6 Vet. App 259 (1994).

Legal Analysis

1.  Urethritis

At the outset, the Board notes that the Veteran filed his 
claim for an increased evaluation for his service-connected 
recurrent urethritis on December 16, 2003.  Normally, the 
rating period for consideration on appeal would begin 
December 16, 2002, one year prior to the date of receipt of 
the claim upon which the April 2004 Notice of Disagreement 
was based.  38 C.F.R. § 3.400(o)(2).  However, a review of 
the record demonstrates that when the RO granted an 
increased, 10 percent evaluation for the disability on appeal 
in it's March 2004 rating decision, it assigned an effective 
date of January 3, 2001, which was based on the date that a 
VA Medical Center treatment report showed that the Veteran 
met the criteria for an increased evaluation.  Thus, the 
rating period relevant to this appeal is from January 3, 
2001.

For the period from January 3, 2001 through October 2, 2005, 
the Veteran's service-connected recurrent urethritis has been 
rated by analogy to chronic cystitis and assigned a 
disability rating of 10 percent.  According to Diagnostic 
Code 7512, chronic cystitis is to be rated as voiding 
dysfunction.  38 C.F.R. § 4.115b.  Voiding dysfunction is 
rated under the three subcategories of urine leakage, urinary 
frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

For urine leakage (continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence) a 20 percent rating is assignable for requiring 
the wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent rating is assignable for 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating is 
assignable for requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

For urinary frequency a 10 percent rating is assignable for 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night.  A 20 percent rating 
is assignable for daytime voiding interval between one and 
two hours, or; awakening to void three to four times per 
night.  A 40 percent rating is assignable for daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.

For obstructed voiding, a 10 percent rating is assignable for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of (1) Post void residuals greater than 150 cc; 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc/sec); (3) Recurrent urinary tract infections 
secondary to obstruction; (4) Stricture disease requiring 
periodic dilatation every 2 to 3 months. A 30 percent rating 
is assignable for urinary retention requiring intermittent or 
continuous catheterization.

In light of the aforementioned rating criteria, in order to 
be entitled to a disability rating in excess of 10 percent, 
the Veteran's recurrent urethritis would have to require the 
wearing of absorbent materials, which must be changed less 
than 2 times per day; result in daytime voiding between one 
and two hours; nighttime voiding three to four times per 
night; or urinary retention requiring intermittent or 
continuous catheterization.  

In this case, VA outpatient treatment records demonstrate 
that since 2001, the Veteran has sought treatment on numerous 
occasions for his urinary voiding symptomatology.  During 
this time, the record reflects that the Veteran reported 
having urinary frequency.  Indeed, in a February 2002 VA 
outpatient treatment record, the Veteran reported having to 
void three times in the morning before he emptied.  Also, 
although some treatment records show that the Veteran 
reported having to void at night (nocturia) between one to 
two times, an October 7, 2004 VA outpatient treatment record, 
the Veteran complained of experiencing nocturia, three times 
per night.  Further, on VA examination in January 2004, the 
Veteran reported that he had urinary frequency every two to 
three hours during the day and several times at night.  
Therefore, in weighing the evidence of record and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that the Veteran's urinary voiding symptomatology, more 
nearly approximates the criteria for a 20 percent evaluation 
under the criteria pertaining to urinary frequency.

The Board notes that the next available schedular rating of 
40 percent based on urinary frequency is not warranted 
because as discussed above, the evidence of record does not 
demonstrate daytime voiding intervals of less than one hour, 
or awakening to void five or more times per night.  Further, 
although the January 2004 VA examination report shows that 
the Veteran reported occasional hesitancy and a variable 
stream, he also indicated that he had not had any 
catheterizations. Therefore, a schedular rating in excess of 
20 percent is not available under the provisions pertaining 
to obstructed voiding.  Additionally, because the evidence of 
record, including the January 2004 VA examination report, 
does not demonstrate that the Veteran was required to wear 
absorbent materials, a schedular rating in excess of 20 
percent is not warranted under the provisions pertaining to 
urinary voiding dysfunction.

Therefore, in light of the clinical findings of record, the 
Board finds that for the rating period on appeal from January 
3, 2001 through October 2, 2005, a
20 percent disability evaluation, but no higher, adequately 
compensates the Veteran for any urinary voiding 
symptomatology that he experiences as a result of his 
service-connected recurrent urethritis.  The Board has 
resolved all reasonable doubt in the Veteran's favor and has 
considered whether a higher evaluation can be granted under 
other potentially applicable diagnostic codes.  However, the 
preponderance of the evidence is against assignment of a 
higher evaluation.

2.  Erectile Dysfunction

The Veteran asserts that an initial compensable evaluation is 
warranted for his service-connected erectile dysfunction.  At 
the outset, the Board observes that service connection for 
the disability at issue has been established effective from 
January 27, 2004.  Additionally, the Board also observes that 
the Veteran is currently in receipt of special monthly 
compensation under 38 U.S.C. § 1114(k) due to loss of use of 
a creative organ.

In order to obtain a compensable rating under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2008), deformity of the penis 
with loss of erectile power must be demonstrated.  However, 
after a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial 
compensable rating for erectile dysfunction associated with 
recurrent urethritis. 

In this regard, it is not disputed that the Veteran has loss 
of erectile power.  Indeed, VA outpatient treatment records 
and VA examination reports dated in January 2004 and March 
2007 show that the Veteran has complained of, been diagnosed 
with, and sought treatment for, erectile dysfunction 
(including the inability to and/or difficulty obtaining and 
maintaining erections).  The record demonstrates that such 
treatment has included Viagra, testosterone injections, and 
an osbon pump. 
Nevertheless, as noted above, the rating criteria also 
requires deformity of the penis to warrant a compensable 
evaluation.  In this case, however, the medical evidence of 
record is negative for complaint, treatment, or findings of 
penile deformity and the Veteran does not contend otherwise.   
Further, the Veteran's VA outpatient treatment records 
demonstrate that the Veteran's genitourinary system, 
including his phallus and testes, was physically examined on 
several occasions.  At such times, examiners only reported 
that the Veteran's phallus was uncircumcised.  They also 
reported that the Veteran's testes were 25 cc bilaterally, 
with no masses or hernias.  Additionally, on VA examination 
in January 2004, the examiner reported that the Veteran's 
penis was circumcised with a normal meatus and that the 
Veteran's testes were about 3 x 4 centimeters, soft, and were 
nontender.   Likewise, on VA examination in March 2007, the 
examiner did not find anything abnormal about the Veteran's 
phallus or testes, but rather indicated that examinations of 
the Veteran's testicles and penis were normal.  Therefore, in 
the absence of clinical evidence of penile deformity, the 
Board finds that the Veteran is not entitled to a compensable 
evaluation under Diagnostic Code 7522.

The Board has also considered other potentially applicable 
diagnostic codes. However, there is no evidence of testicular 
atrophy or prostate gland injuries.  38 C.F.R. § 4.115b, 
Diagnostic Codes 7523, 7527 (2008).  Further, as noted above, 
the evidence of record does not demonstrate that the 
Veteran's testes have been removed.  Accordingly, a 
compensable initial evaluation is not warranted under 
Diagnostic Code 7524.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7524 (2008).  There is also no evidence that the 
Veteran's testes are completely atrophied.  Accordingly, a 
compensable initial evaluation is not warranted under any 
other applicable diagnostic codes.

In conclusion, although the Veteran asserts that he is 
entitled to an increased evaluation for his erectile 
dysfunction, the Board finds that the medical findings on 
physical examination are of greater probative value than the 
Veteran's statements regarding the severity of his erectile 
dysfunction.  Therefore, based on the medical evidence of 
record, the Board concludes that, throughout the rating 
period on appeal, the Veteran's erectile dysfunction 
symptomatology more nearly approximate the criteria for a 
noncompensable evaluation and that a staged rating is not 
warranted.  Therefore, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for 
erectile dysfunction at any time during the rating period on 
appeal, and the claim must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2008).


ORDER

Entitlement to a compensable initial evaluation for erectile 
dysfunction is denied.

Entitlement to an evaluation of 20 percent for recurrent 
urethritis, for the rating period on appeal from January 3, 
2001 through October 2, 2005, is granted, subject to the 
regulations governing payment of monetary benefits.


REMAND

With respect to the duty to the assist, VA must make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

With respect to the Veteran's claim for entitlement to an 
evaluation in excess of 20 percent for recurrent urethritis, 
from October 3, 2005, the record reflects that the Veteran 
was afforded a VA genitourinary examination in March 2007.   
However, after reviewing the pertinent examination report, 
the Board finds such examination is not adequate.  In this 
regard, the Board acknowledges that the examiner provided 
information regarding the frequency of the Veteran's urinary 
voiding.  However, the examiner failed to indicate whether or 
not the Veteran was required to wear absorbent materials and 
if so, how often such materials were required to be changed.  
The Board also observes that although the examiner indicated 
that the Veteran experienced urine retention, he also 
reported that there was no history of obstructed voiding 
(urinary retention).  Further, even if it were assumed that 
the Veteran, in fact, experiences urinary retention, the 
examiner failed to report whether such urinary retention 
requires intermittent or continuous catherization.  
Therefore, to ensure that the record reflects the current 
severity of the Veteran's recurrent urethritis, the Board 
finds that a new VA examination, with findings responsive to 
the applicable rating criteria, is needed to properly 
evaluate the Veteran's disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his recurrent urethritis 
since October 2005.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.

2.  The Veteran should then be afforded a 
VA genitourinary examination to determine 
the current nature, extent and severity 
of his service-connected recurrent 
urethritis.  The entire claims file must 
be made available to the examiner and the 
report of examination should include a 
discussion of the Veteran's documented 
medical history and assertions.

All appropriate tests and studies should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should specifically address 
whether the Veteran experiences urinary 
leakage, and, if so, whether it requires 
the wearing of absorbent materials that 
must be changed less than or more than 
two times a day, or less than or more 
than four times a day.

The examiner should also report the 
Veteran's urinary frequency for daytime 
and evening voiding, to include whether 
it causes him to awaken at night.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


